                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 QUANTEZ WILLIS                                                                          Plaintiff

 v.                                                         Civil Action No. 3:20-CV-P62-RGJ

 LOUISVILLE METRO OF CORR., et al.                                                   Defendants

                                             * * * * *

                         MEMORANDUM OPINION AND ORDER

       This is a pro se prisoner civil-rights action brought pursuant to 42 U.S.C. § 1983. The

Court has granted Plaintiff Quantez Willis leave to proceed in forma pauperis. This matter is

before the Court for screening pursuant to 28 U.S.C. § 1915A. For the reasons set forth below,

the Court will dismiss Plaintiff’s claims but allow him the opportunity to amend his complaint.

                               I. SUMMARY OF COMPLAINT

       Plaintiff is incarcerated as a pretrial detainee at the Louisville Metro Department of

Corrections (LMDC). He names as Defendants the “Louisville Metro of Corrections”; “L.M.D.C.

Department”; and “S.Wood,” a corrections officer at “Louisville Metro Correction.” Plaintiff does

not indicate in what capacity he sues Defendant Wood.

       In the complaint, Plaintiff states as follows:

       I belive my constitutional rights were violated when I got O.C. sprayed in my face,
       on Jan-19-2020. . . . S. Wood open my door to my cell to let me use the restroom
       . . . . The Correction Officer walked off comeing back 10 min later, with two other
       Correction Officers. For what reason I don’t know. S. Wood walked to my cell and
       tell me to look at the toilet, water was at the top of the rim. I’m standing at cell
       # 11 when S. Wood comes out of my cell. He say go in your room or put your
       hands behind your back. I say so you not going to let me use the restroom, ats some
       bulshit, I started walking back to my cell to go in. befor I made it to my cell O.C.
       spray was used and I got Choked and Blacked out. Reason of force unknown.

       As relief, Plaintiff seeks damages.
                                       II. LEGAL STANDARD

        When a prisoner initiates a civil action seeking redress from a governmental entity, officer,

or employee, the trial court must review the complaint and dismiss the complaint, or any portion

of it, if the court determines that the complaint is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from such

relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir. 1997),

overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint in the light

most favorable to the plaintiff and (2) take all well-pleaded factual allegations as true.” Tackett v.

M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551

F.3d 461, 466 (6th Cir. 2009) (citations omitted)). “But the district court need not accept a ‘bare

assertion of legal conclusions.’” Tackett, 561 F.3d at 488 (quoting Columbia Natural Res., Inc. v.

Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995)). “A pleading that offers ‘labels and conclusions’ or

‘a    formulaic     recitation    of     the    elements      of    a    cause     of     action    will

not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557).

        Although this Court recognizes that pro se pleadings are to be held to a less stringent

standard than formal pleadings drafted by lawyers, Haines v. Kerner, 404 U.S. 519, 520-21 (1972);



                                                   2
Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991), “[o]ur duty to be ‘less stringent’ with pro se

complaints does not require us to conjure up unpled allegations.” McDonald v. Hall, 610 F.2d 16,

19 (1st Cir. 1979) (citation omitted). And this Court is not required to create a claim for Plaintiff.

Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975). To command otherwise

would require the Court “to explore exhaustively all potential claims of a pro se plaintiff, [and]

would also transform the district court from its legitimate advisory role to the improper role of an

advocate seeking out the strongest arguments and most successful strategies for a party.” Beaudett

v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

                                          III. ANALYSIS

       The Court construes Plaintiff’s claims against Defendants “Louisville Metro of Correction”

and “L.M.D.C. Department” to be against LMDC. LMDC is not an entity subject to suit under

§ 1983. Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994). Rather, the claims against it are

actually against the Louisville Metro Government as the real party in interest. Id. (“Since the

Police Department is not an entity which may be sued, Jefferson County is the proper party to

address the allegations of Matthews’s complaint.”).

       Plaintiff does not indicate in what capacity he sues Defendant “S. Wood.” However, to

the extent that Plaintiff sues Defendant Wood in his official-capacity, “[o]fficial-capacity suits

. . . ‘generally represent [] another way of pleading an action against an entity of which an officer

is an agent.’” Kentucky v. Graham, 473 U.S. 159, 166 (1985) (quoting Monell v. New York City

Dep’t of Soc. Servs., 436 U.S. 658, 691 n.55 (1978)). Thus, any official-capacity claim against

Defendant Wood is actually against the Louisville Metro Government as well.

       When a § 1983 claim is made against a municipality, this Court must analyze two distinct

issues: (1) whether Plaintiff’s harm was caused by a constitutional violation; and (2) if so, whether



                                                  3
the municipality is responsible for that violation. Collins v. City of Harker Heights, Tex., 503 U.S.

115, 120 (1992). The Court will first address the second issue, i.e., whether the municipality is

responsible for the alleged constitutional violation.

       A municipality cannot be held responsible for a constitutional deprivation unless there is a

direct causal link between a municipal policy or custom and the alleged constitutional deprivation.

Monell v. Dep’t of Soc. Servs., 436 U.S. at 691; Deaton v. Montgomery Cty., Ohio, 989 F.2d 885,

889 (6th Cir. 1993).    To demonstrate municipal liability, a plaintiff “must (1) identify the

municipal policy or custom, (2) connect the policy to the municipality, and (3) show that his

particular injury was incurred due to execution of that policy.” Alkire v. Irving, 330 F.3d 802, 815

(6th Cir. 2003) (citing Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993)). The

policy or custom “must be ‘the moving force of the constitutional violation’ in order to establish

the liability of a government body under § 1983.” Searcy v. City of Dayton, 38 F.3d 282, 286 (6th

Cir. 1994) (quoting Polk Cty. v. Dodson, 454 U.S. 312, 326 (1981) (citation omitted)).

       In the instant case, Plaintiff does not claim that any alleged violation of his constitutional

rights was the result of a policy or custom implemented or endorsed by the Louisville Metro

Government. Thus, the Court will dismiss Plaintiff’s claim against the LMDC and his official-

capacity claim against Defendant Wood for failure to state a claim upon which relief may be

granted.

       The Court, however, will allow Plaintiff the opportunity to amend his complaint to sue

Defendant “S. Wood.” in his individual capacity and to name as Defendants the other two

correctional officers who were allegedly involved in the use of excessive force against Plaintiff.

See, e.g., LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013) (“[U]nder Rule 15(a) of the




                                                  4
Federal Rules of Civil Procedure, a district court can allow a plaintiff to amend his complaint even

when the complaint is subject to dismissal under the PLRA [Prison Litigation Reform Act].”).

                                             IV. CONCLUSION

        For the foregoing reasons, IT IS HEREBY ORDERED that Plaintiff’s claim against the

LMDC and any official-capacity claim against Defendant Wood are DISMISSED pursuant

to 28 U.S.C. § 1915A(b)(1) for failure to state a claim upon which relief may be granted.

        The Clerk of Court is DIRECTED to terminate Defendants “Louisville Metro of

Correction” and “L.M.D.C. Department” as parties to this action.

        IT IS FURTHER ORDERED that within 30 days from the entry date of this

Memorandum Opinion and Order, Plaintiff may file an amended complaint in which

he 1) indicates that he is suing Defendant Wood in his individual capacity; 2) names as

Defendants the other two correctional officers who were allegedly involved in the use of

excessive force against him; 3) sues these correctional officers in their individual capacities;

and 4) completes summons forms for Defendant Wood and the other two correctional

officers.1

        The Court will conduct an initial review of the amended complaint pursuant to 28 U.S.C.

§ 1915A. Should Plaintiff fail to file an amended complaint with the above information

within the allotted amount of time, this action will be dismissed pursuant to 28 U.S.C.

§ 1915A(b)(1) for failure to state a claim upon which relief may be granted.




1
  Regarding the completion of the summon form, Plaintiff must: (1) prepare a summons each Defendant; (2) write or
type the Defendant’s name and address on the summons in the space provided; (3) write or type Plaintiff’s name in
the space provided; (4) do not fill in any other part of the summons form and do not mail the summons to any of the
Defendants.

                                                        5
        The Clerk of Court is DIRECTED to send Plaintiff a § 1983 complaint form with the

words “Amended Complaint” and the instant case number written in the caption. The Clerk of

Court shall also send Plaintiff three blank summons forms with the instant case number.

Date:   February 10, 2020




cc:    Plaintiff, pro se
       Defendant Wood
       Jefferson County Attorney
A961.011




                                               6
